                  Case 3:20-mc-00867      Document 1   Filed 08/24/20    Page 1 of 5




 1

 2

3

4

5

 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
8

9
10   SECURITIES AND EXCHANGE
     COMMISSION,                                   MISC CASE NO.        2-0- 'fVl C- f 6 7
11
                             Plaintiff,            NOTICE OF ORDER APPOINTING
12                                                 RECEIVER
             V.
13

14   COMPLETE BUSINESS SOLUTIONS
     GROUP, INC. d/b/a/ PAR FUNDING;
15   FULL SPECTRUM PROCESSING, INC.;
     ABETTERFINANCIALPLAN.COM LLC
16   d/b/a/ A BETTER FINANCIAL PLAN;
17   ABFP MANAGEMENT COMPANY, LLC
     f/k/a/ PILLAR LIFE SETTLEMENT .
18   MANAGEMENT COMPANY, LLC;
     ABFP INCOME FUND, LLC; ABFP
19   INCOME FUND 2, L.P.; UNITED FIDELIS
     GROUP CORP.; FIDELIS FINANCIAL
20   PLANNING LLC; RETIREMENT
21   EVOLUTION GROUP, LLC;
     RETIREMENT EVOLUTION INCOME
22   FUND, LLC f/k/a RE INCOME FUND,
     LLC; RE INCOME FUND 2, LLC;
23   LISA MCELHONE; JOSEPH COLE
     BARLETA a/k/a/ JOE COLE; JOSEPH W.
24   LAFORTE a/k/a JOE MACK a/k/a/ JOE
25   MACKI a/k/a JOE MCELHONE; PERRY
     S. ABBONIZIO; DEAN J. VAGNOZZI;
26

      NOTICE OF ORDER APPOINTING RECEIVER - 1                    CAIRNCROSS & HEMPELMANN, P.S.
                                                                 ATTORNEYS AT LAW
                                                                 524 Second Avenue, Suite 500
                                                                 Seattle, Washington 98104-2323

     {04058754.DOCX;l }   -#- S?f ft)_h                          office 206 587 0700 fax 206 587 2308
                  Case 3:20-mc-00867          Document 1      Filed 08/24/20         Page 2 of 5




1    MICHAEL C. FURMAN; and JOHN
     GISSAS,
2
                               Defendants, and
3

4    THE L.M.E. 2017 FAMILY TRUST, a/k/a
     LME 2017 FAMILY TRUST,
5
                               Relief Defendant.
6

 7
                              NOTICE OF ORDER APPOINTING RECEIVER
8                                   PURSUANT TO 28 U.S.C. § 754
                                      United States District Court
9                                      Southern District of Florida
10                                       Case No. 20-CIV-81205-RAR
11
              Receiver Ryan K. Sturnphauzer hereby provides notice, pursuant to 28 U.S.C. § 754, of
12
     his appointment by the United States District Court for the Southern District of Florida in Case
13
     No. 20-CIV-81205-RAR (S.D. FL).
14

15            On July 24, 2020, the Securities Exchange Commission ("SEC") filed a Complaint for

16   Injunctive and Other Relief against the above-named Defendants and Relief Defendant in the

17   United States District Court for the Southern District of Florida. (ECF No. 1, the "Complaint").
18
     In connection with its Complaint, the SEC filed a separate Motion for Appointment of Mr.
19
     Stumphauzer as Receiver over the Corporate Defendants in this case: Complete Business Solutions
20
     Group,    Inc.       d/b/a Par Funding      ("Par   Funding"),   Full    Spectrum Processing,                  Inc.,
21
     ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan ("ABFP"), ABFP Management
22

23   Company, LLC f/k/a Pillar Life Settlement Management Company, LLC ("ABFP Management"),

24   ABFP Income Fund, LLC, ABFP Income Fund 2, L.P ., United Fidelis Group Corp., Fidelis

25   Financial Planning LLC, Retirement Evolution Group, LLC, RE Income Fund LLC, and RE
26
     Income Fund 2 LLC (collectively, the "Receivership Entities"). (ECF No. 4, the "Motion".)

      NOTICE OF ORDER APPOINTING RECEIVER - 2                                CAIRNCROSS & HEMPELMANN, P.S.
                                                                             ATTORNEYS AT LAW
                                                                             524 Second Avenue, Suite 500
                                                                             Seattle, Washington 98104-2323
                                                                             office 206 587 0700 fax 206 587 2308
     {04058754.DOCX;l }
                   Case 3:20-mc-00867       Document 1       Filed 08/24/20      Page 3 of 5




 1            On July 27, 2020, the District Court granted the Motion and appointed Mr. Stumphauzer

 2    as Receiver over the Receivership Entities, their subsidiaries, successors, and assigns. (ECF No.
 3
      36, the "Receivership Order".) The Receivership Order stated that, upon the Court's granting of
 4
      an Ex Parte Motion for a Temporary Restraining Order, the Receiver would be empowered "to
 5
      administer and manage the Receivership Entities' business affairs, funds, assets, causes of action,
 6
      and any other property; marshal and safeguard all of the assets of the Receivership Entities; and
 7

 8    take whatever actions are necessary for the protection of the investors." (ECF No. 36 at 2-4.)

 9            On July 28, 2020, the Court granted the SEC's Emergency Ex Parte Motion for Temporary
10    Restraining Order and Other Relief (ECF No. 42, the "TRO"), which fully empowered Mr.
11
      Stumphauzer to take all actions as directed by the Court in the Receivership Order.
12
              The Court subsequently entered a first "Order Granting Plaintiff's Urgent Motion to
13
     · Amend Order Appointing Receiver to Include Litigation Injunction" on July 31, 2020 (ECF No.
14
15    56, the "Amended Order"). The Amended Order amended the original Receivership Order "to

16    include a litigation injunction in all cases and proceedings" involving the Receivership Entities.

17            The SEC thereafter filed an Amended Complaint on August 11, 2020, which corrected a
18
      scrivener's error in the name of the Relief Defendant and identified the Trustees of the Relief
19
      Defendant (Defendants Lisa McElhone and Joseph La Forte). (ECF No. 119, the "Amended
20
      Complaint"). Attached hereto as Exhibit A is a copy of the Amended Complaint.
21
              The SEC has continued its investigation and identified additional entities related to the
22
23    Defendants. On August 7, 2020, the SEC filed an "Expedited Motion to Amend Receivership

24    Order" (ECF No. 105), which sought to expand the Receiver's appointment over the related

25    entities. On August 13, 2020, the Court granted the Amended Order Appointing Receiver (ECF
26
      141, the "Amended Order Appointing Receiver"). The Amended Order Appointing Receiver

       NOTICE OF ORDER APPOINTING RECEIVER - 3                           CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
                                                                         524 Second Avenue, Suite 500
                                                                         Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
      {04058754.DOCX;l }
                  Case 3:20-mc-00867        Document 1       Filed 08/24/20        Page 4 of 5




 1   includes the following related entities subject to the Receiver: ABFP Income Fund 3, LLC; ABFP

2    Income Fund 4, LLC; ABFP Income Fund 6, LLC; ABFP Income Fund Parallel LLC; ABFP
3
     Income Fund 2 Parallel; ABFP Income Fund 3 Parallel; ABFP Income Fund 4 Parallel; and ABFP
4
     Income Fund 6 Parallel (collectively, the "related entities," and together with the Defendants the
5
     "Receivership entities").
 6
             The Amended Order Appointing Receiver further outlines the general powers and duties
 7

 8   of the Receiver; requires that the Receivership Entities provide certain information to the Receiver

 9   relating to those entities; authorizes the Receiver to take immediate possession of all assets, bank

10   accounts, and books and records relating to the Receivership Entities; authorizes the Receiver to
11
     gain access to all real and personal property of the Receivership Entities; requires the Receiver to
12
     give notice to certain third parties of his appointment; enters an injunction against the Receivership
13
     Entities and other persons from interfering with the Receiver; enters a stay of all litigation relating
14

15   to the Receivership entities, including all ancillary proceedings; permits the Receiver to manage

16   assets of the Receivership Entities; allows the Receiver to investigate and prosecute relevant claims

17   relating to the Receivership Entities; permits the Receiver to seek authorization for bankruptcy
18   filings; and requires the Receiver to file periodic reports and fee applications. Attached hereto as
19
     Exhibit Bis a copy of the Amended Order Appointing Receiver.
20

21
22
23
24

25

26


      NOTICE OF ORDER APPOINTING RECEIVER - 4                              CAIRNCROSS & HEMPELMANN, P.S.
                                                                           ATTORNEYS AT LAW
                                                                           524 Second Avenue, Suite 500
                                                                           Seattle, Washington 98104-2323
                                                                           office 206 587 0700 fax 206 587 2308
     {04058754.DOCX;l }
                  Case 3:20-mc-00867      Document 1      Filed 08/24/20     Page 5 of 5




 1           Respectfully submitted this 19th day of August, 2020.

 2
                                                 CAIRNCROSS & HEMPELMANN, P.S.
 3

 4
                                                      _ _ _ ______.__ _ _ _ __
                                                 By:-+-/
 5
                                                 John R. Ri ardi WSBA No. 9388
 6                                                      _9 egon Bar No. 092144
                                                 E-maiEjrizzardi@caimcross.com
 7                                               524 Second Avenue, Suite 500
                                                 Seattle, WA 98104-2323
 8
                                                 Telephone: (206) 587-0700
 9                                               Facsimile: (206) 587-2308
                                                 Attorneys for Ryan K. Stumphauzer,
10                                               Court-Appointed Receiver

11

12

13

14

15

16

17
18
19

20

21

22

23

24

25

26


      NOTICE OF ORDER APPOINTING RECEIVER - 5                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                     ATTORNEYS AT LAW
                                                                     524 Second Avenue, Suite 500
                                                                     Seattle, Washington 98104-2323
                                                                     office 206 587 0700 fax 206 587 2308
     {04058754.DOCX;l }
